Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Komori (US 20080282746) describes  a cabinet having a cabinet opening open between inside and outside the cabinet; a water tub arranged inside the cabinet and having a water tub opening open toward the cabinet opening; a drum contained inside the water tub and having a drum opening open toward the water tub opening; a motor for driving the drum to rotate; a suspending device for elastically supporting, from above, the water tub inside the cabinet; and a damping device for elastically supporting, from below, the water tub inside the cabinet. Here, the suspending device has a suspender (first suspender) that supports, by suspending upward-rearward, the front part of the water tub located in front of the position where the water tub is supported by the damping device. With this construction, the sinking, i.e. downward displacement, of the front part of the water tub inside the cabinet, as inconveniently experienced when a laundering load is put in, can be effectively prevented. The suspending device further has another suspender (second suspender) that supports, by suspending 

	Nicodem (US 20100229586) describes an apparatus for increasing the efficiency of air conditioning units, and methods of improving the efficiency of the air cooling function in air conditioners is disclosed by dispersing a water or vapor mist onto the heat transfer coils of a condenser used in an air cooling unit to effectively and efficiently reduce the use of power by the condenser and reduce the time the condenser must run. The apparatus includes fluid lines and a filter, the function of which is to remove particulate matter from the fluid, prevent scale formation, and provide a coating on the surface of certain parts of the condenser. The filter is configured to stop the flow of fluid when the filter can no longer provide these functions.
	One or more of the disclosed embodiments may require a condenser fan operation sensor to detect and signal the control electronics when the condenser fan begins to operate. Sensors for this purpose may include, but are not limited 

	HUANG (CN 202008194, F24F 1/00, 2011-10-12) describes a utility model claims a fan-coil unit, comprising a return air inlet and air outlet of the shell, a fan assembly includes a motor and at least a fan driven to rotate by the motor, coil, it can carry out heat exchange to the air inside the shell and the suction is mounted on the fan coil pipe the sensor air inlet position setting device for setting various parameters related with air to be adjusted, and is set upper the blower coil pipe of control device, comprising a microprocessor, capable of receiving a signal from the sensor. and based on a comparison between the signal and the set parameter to adjust the speed of the fan. The fan-coil unit of this utility model also can according to the indoor carbon dioxide concentration to regulate the rotating speed of the motor, new air supply quantity is adjusted when the temperature of the room, controlling the humidity so as to control the indoor temperature, humidity and carbon dioxide concentration.

	The EC fan motor 316 (a DC variable speed fan motor with inbuilt inverter and electronics) supplies the positive pressure in the fan module 300. Basic DC motors rely on carbon brushes and a commutation ring to switch the current direction, and therefore the magnetic field polarity, in a rotating armature. The interaction between this internal rotor and fixed permanent magnets induces its rotation. In an EC motor, the mechanical commutation has been replaced by electronic circuitry which supplies the right amount of armature current in the right direction at precisely the right time for accurate motor control. Furthermore, a compact external rotor design with stationary windings is used. The permanent magnets are mounted inside the rotor with the fan impellar attached. An EC motor under speed control is virtually silent. Doubling the speed of a motor increases its power input by a factor of eight so it is very wasteful to run a fan faster than is required. By tailoring the fan speed to match the demand, the potential for energy saving is huge. Even when compared to on/off operation, EC .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelly McGlashen on March 5, 2021
The application has been amended as follows: 

	1.    (Currently amended) An environmental control unit comprising,
a user interface including a dashboard, 
a heat exchange coil, a compressor, 
a fan,
a vibration detector that is configured to detect a vibration of one of the compressor and the fan, and

receive an output signal from the vibration detector, compare the output signal to a vibration, reference signal, and if the output signal of the vibration detector has a value that is greater than value
of the vibration reference signal, the controller updates a compressor vibration status portion of the dashboard to indicate the value of the output signal.

Examiner’s Note
3.	The claims contain multiple recitations of claimed aggregate features. One example is claim 1 which recites “a vibration detector that is configured to detect a vibration of one of the compressor and the fan”. The guidance from the courts is that the combination of “a vibration detector that is configured to detect a vibration of one of the compressor and the fan” and a conjunctive list of items delineated with and is interpreted as requiring at least one of each element in the list. (See Superguide v. DirectTV, Federal Circuit 02-1561)

Allowable Subject Matter

4.	Claims 1-9 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:


Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of an environmental control unit comprising: if the output signal of the vibration detector has a value that is greater than value of the vibration reference signal, the controller updates a compressor vibration status portion of the dashboard to indicate the value of the output signal. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-9 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be .  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
March 5, 2021